Quinn, Chief Judge
(dissenting):
In my opinion, the law officer was justified in believing Captain Wright’s testimony as to what Rodriguez and DeJesus-Yambo told him before the search. United States v Alaniz, 9 USCMA 533, 26 CMR 313.
These were the circumstances known to Captain Wright when he ordered the search:
(1) After reveille, the First Sergeant reported that sixty-four dollars were stolen from Private First Class Robles-Rios during the night. He also told the Captain he believed Rodriguez and DeJesus “had knowledge of the case.” The Captain sent for Robles, who was then at the firing range, and called for Rodriguez and DeJesus.
(2) Rodriguez informed Captain Wright that sometime during the night he was awakened by “rustling of the lockers.”2 He then saw the accused at the bunk of Private First Class DeJesus, who was asleep; the accused was “bending over” the bunk and “feeling around” it. DeJesus awoke and told the accused to leave the tent.
(3) DeJesus admitted he had “knowledge of the circumstances,” and acknowledged that the accused was involved; however, he did not want to disclose the details of his information until he discussed the matter “with someone else.”
(4) The Captain also questioned “everyone that was available.” He *586learned the accused had been seen in the “vicinity of the latrine” at a time “so late that everyone else was in bed.” By fair inference, it also appears he ascertained no other member of the company, other than the guards on duty at the motor pool across the street, was out in the company area during the night.
(5) The accused’s tent, Rodriguez’ tent, and Robles’ tent were in a line with each other. Each was at the head of a row of five tents; the accused’s was in the first row, Rodriguez’ in the second, and Robles’ in the third. The accused’s and Robles’ tents were “right near” the latrine.
The majority attach no importance to the accused’s presence and conduct in Rodriguez’ tent. To me, these factors are most important. They indicate, with great probability, that the accused was intent on stealing; and he failed in DeJesus’ tent only because DeJesus was awakened by his movements. As Judge Brosman observed in an earlier case, an inference of unlawfulness of purpose may be implied to a person who enters “in the dead of night . . . [a] barracks . . . not his own, and one in which lighting had been dimmed to sleeping strength.” United States v Williams, 4 USCMA 241, 246, 15 CMR 241. The maj'ority also see nothing significant in the close proximity of the several tents. In my opinion, they can be compared to the apartments of a multiple dwelling. On that basis, I think it altogether reasonable to infer that an intruder chased from one apartment in the dark of night was probably the same person who burglarized an adjoining apartment that same night, especially if both apartments had no locked door to bar entry.
Experience and reason convince me that Captain Wright had probable cause to search the accused and his effects. I would, therefore, sustain the law officer’s ruling, and affirm the decision of the board of review.

 In his testimony in the out-of-court hearing, Robles said the noise was “like someone trying to open a lock or lockers.”